540 S.E.2d 612 (2001)
273 Ga. 320
JACKSON
v.
The STATE.
No. S00A1691.
Supreme Court of Georgia.
January 8, 2001.
Allen Jackson, pro se.
Richard G. Milam, District Attorney, Barnesville, Wanda G. Johnson, Assistant District Attorney, for appellee.
THOMPSON, Justice.
Allen Dean Jackson was convicted of murder and armed robbery in connection with the death and armed robbery of Bruce Wayne Skinner. Jackson moved for a new trial. The trial court denied the motion, and Jackson filed a timely notice of appeal. The appeal was docketed in this Court on August 11, 1995, and submitted for decision on briefs. The judgment was affirmed unanimously on February 5, 1996. Jackson v. State, 266 Ga. 308, 467 S.E.2d 495 (1996). Jackson's motion for reconsideration was denied on March 6, 1996.
Four years later, on March 5, 2000, Jackson, proceeding pro se, filed a motion for an *613 out-of-time appeal, asserting that, to his knowledge, an appeal had not been taken. The trial court denied the motion and Jackson appeals, asserting the trial court erred in denying the motion for an out-of-time appeal summarily, i.e., without affording him an opportunity to present evidence.
We affirm. Jackson does not allege that he has new evidence to present. He simply asserts that he wants to pursue an out-of-time appeal because he did not appeal previously. It is clear, however, that Jackson did appeal, and his contentions were given due consideration. He is not entitled to another bite at the apple by way of a second appeal. See generally South Ga. Medical Center v. Washington, 269 Ga. 366, 367(1), 497 S.E.2d 793 (1998) (an appellate ruling in a case is binding in all subsequent proceedings); Llewellyn v. State, 252 Ga. 426(2), 314 S.E.2d 227 (1984) (litigation must come to an end).
Although we now affirm the judgment of the trial court, henceforth, appeals of this nature will be dismissed.
Judgment affirmed.
All the Justices concur.